DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims are objected to because of the following informalities:    
claim 1: 
“coaxially with” is believed to be in error for --coaxial with--
“the air stream flowing in the secondary” is believed to be in error for --an air stream flowing in the secondary--
“secondary path” is believed to be in error for --secondary air flow path--
“including a plurality of vanes” is believed to be in error for --the straightener including a plurality of vanes--
“extracting air between” is believed to be in error for  --extracting air from between--
“in the high-pressure” is believed to be in error for --from within the high-pressure--
“radially in the turbine engine” is believed to be in error for --radially within the turbine engine--
“path, which is arranged in at least one vane of the straightener” is believed to be in error for --path, the pressurized air circuit being arranged in at least one of the plurality of vanes of the straightener--
“duct arranged in said at least one vane, which includes a pressurized” is believed to be in error for --duct arranged in said at least one of the plurality of vanes, each of said at least one of the plurality of vanes including a pressurized--
“in which a lubrication fluid circulates, said lubrication circuit including a section” is believed to be in error for --in which a lubrication fluid circulates, includes a section--.
Claim 2: “said vane” is believed to be in error for --said at least one of the plurality of vanes--
Claim 3: “said vane” is believed to be in error for --each of the at least one of the plurality of vanes-- 
Claim 10: “radially outward of the section of the lubrication circuit” is believed to be in error for --radially outward of the section of the lubrication circuit with respect to the main axis--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 11, the recitation(s) of “upstream” and “downstream” renders the claim indefinite because it is unclear what reference fluid flow (e.g. air stream flowing in the secondary flow path or pressurized air stream) is being used to determine the upstream and downstream directions/positions. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duesler 10563582 in view of Roberge 20190003392, Erno 10830056, and Schwarz 20160369697.
Regarding claim 1, Duesler teaches an aircraft turbine engine (10) including a main axis (CL) and comprising: 
a primary air flow path (for AP) in which a low-pressure compressor (26) and a high-pressure compressor (28) are arranged,
 a secondary air flow path (for AS) which is located around the primary path and coaxially with the primary path (Fig 1), including a straightener (incl. 38, 50U, 50L) of the air stream flowing in the secondary path (Fig 1), including a plurality of vanes (38, 50U, 50L) distributed around the main axis of the turbine engine (Fig 1), 
a pressurized air circuit (56) extracting air between the low-pressure compressor and the high-pressure compressor or in the high-pressure compressor (Fig 1) to produce a pressurized air stream supplying at least one component of the turbine engine (via 58),
wherein the pressurized air circuit includes a heat exchanger (54) between the pressurized air stream and the air stream flowing in the secondary path (Figs 1, 3) which is arranged in at least one vane of the straightener (Figs 1, 3), 
wherein the heat exchanger includes a duct (portion of 56 in 50L of Fig 1; and/or 64/66 in Fig 3) arranged in said at least one vane (Figs 1, 3), and
 wherein a lubrication circuit in which a lubrication fluid circulates, said lubrication circuit including a section arranged in said vane (Col.3 ll.7-19; lubricant carrying lines may pass through 50U/50L in addition to a heat exchanger 54).
Duesler further teaches the cooled compressed air from the pressurized air circuit being used to cool turbine components (via 58).
Duesler does not teach said at least one component being located radially in the turbine engine closer to the main axis of the turbine engine than the primary path, and the pressurized air circuit comprising a pressurized air inlet and a pressurized air outlet which are located at a same radial end of said vane.
However, Roberge teaches that a compressed air (116, 120, 122, 124, 126, 128) extracted from a compressor section (101) and cooled by bypass air via a heat exchanger (118) in the bypass duct (B), may be supplied to at least one component (defining paths 126, 128 to compressor and turbine components) located radially in the turbine engine closer to the main axis of the turbine engine than the primary path (Fig 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the cooled pressurized air of Duesler radially inward of the primary air flowpath as taught by Roberge, because Roberge teaches that such cooled compressed air as that of Duesler may be suitable for flowing radially inward of the primary air flow path (Roberge, Fig 1) to the turbine components requiring cooling in Duesler (Duesler, Fig 1), thereby also cooling the compressor discharge diffuser (108, Roberge).
Duesler in view of Roberge still does not teach a pressurized air inlet and a pressurized air outlet which are located at the same radial end of said vane.
However, Erno teaches a heat exchanger (200, 300, 400, 500; Col.4 l.59 - Col.5 l.1) in a vane (152) of a bypass duct (156) of a turbine engine (110) that may be arranged as an air-to-air heat exchanger with a duct arranged in said at least one vane (Figs 2-7 each showing multiple ducts in the vane), which includes an inlet (226) and an outlet (230) which are located at the same radial end of said vane (Figs 2-7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the duct(s) and inlet/outlet of the heat exchanging vane of Erno for the heat exchanging vane of Duesler in view of Roberge in order to provide a high-efficiency heat exchanger in the vane (Erno, Col.9 l.30 - Col.10 l.2).
Additionally, Schwarz teaches that the bifurcation (112 w/ cross-section 200, 300) of a gas turbine engine (20, Fig 1) is an aerodynamically shaped vane (Figs 3-4) such that at least a portion of the bifurcation straightens the fan flow stream (Figs 3-4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the bifurcation(s) of Duesler in view of Roberge and Erno (if needed) to be a straightening vane(s) as taught by Schwarz, in order to reduce pressure/thrust losses in the fan flow stream (Schwarz, [0043]).
Regarding claim 2, Duesler in view of Roberge, Erno, and Schwarz teaches all the limitations of the claimed invention as discussed above. Duesler in view of Roberge, Erno, and Schwarz as discussed so far, does not teach the pressurized air inlet and the pressurized air outlet of the duct are located at a level of an inner radial end of said vane.
However, Erno further teaches the inlet and the outlet of the duct are located at a level of an inner radial end of said vane (Figs 2-7).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the duct(s) and inlet/outlet of the heat exchanging vane of Erno for the heat exchanging vane of Duesler in view of Roberge, Erno, and Schwarz in order to provide a high-efficiency heat exchanger in the vane (Erno, Col.9 l.30 - Col.10 l.2).
Regarding claim 3, Duesler in view of Roberge, Erno, and Schwarz teaches all the limitations of the claimed invention as discussed above. Duesler in view of Roberge, Erno, and Schwarz as discussed so far, does not teach an internal volume of said vane is isolated from the air flow flowing in the secondary path.

    PNG
    media_image1.png
    524
    1163
    media_image1.png
    Greyscale

However, Schwarz further teaches an internal volume (Fig 3 above) of said vane is isolated from the air flow flowing in the secondary path (206, B) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the bifurcation(s) of Duesler in view of Roberge, Erno, and Schwarz (if needed) to have the straightening vane(s) shape as taught by Schwarz, in order to reduce pressure/thrust losses in the fan flow stream (Schwarz, [0043]).
Regarding claim 5, Duesler in view of Roberge, Erno, and Schwarz teaches all the limitations of the claimed invention as discussed above (including said duct disposed in said vane for providing heat exchange between the compressed air and the bypass air; Duesler, Figs 1 and 3, and Erno Figs 2-7). Duesler in view of Roberge, Erno, and Schwarz as discussed so far, does not teach an inter-path compartment located between the primary path and the secondary path, wherein: the pressurized air circuit includes, in a direction of air flow therein: at least one air extraction point which is borne by a radially inner wall of the inter-path compartment; an upstream section extending through the inter-path compartment to the secondary path; said duct disposed in said vane;5Docket No. 531442US and Preliminary Amendmenta downstream section  extending through the inter-path compartment from the secondary path to the primary path and extending through a profiled arm traversing the primary path; and the pressurized air is distributed from the downstream section to said at least one component of the turbine engine.  
However, Roberge teaches an inter-path compartment (109) located between the primary path and the secondary path (Fig 2), wherein: 
the pressurized air circuit includes, in the direction of air flow therein: 

    PNG
    media_image2.png
    931
    1278
    media_image2.png
    Greyscale

at least one air extraction point (Fig 2 above) which is borne by a radially inner wall (102) of the inter-path compartment; 
an upstream section extending through the inter-path compartment to the secondary path (Fig 2 above); 
Preliminary Amendment a downstream section  (122, 124) extending through the inter-path compartment from the secondary path to the primary path and extending through a profiled arm (108) traversing the primary path; 
and the pressurized air is distributed from the downstream section to said at least one component of the turbine engine (via radially inner opening of passage for 124 in 108; to the defining paths 126, 128).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the pressurized air circuit of Roberge for the system of Duesler in view of Roberge, Erno, and Schwarz, because Roberge teaches that such cooled compressed air as that of Duesler may be suitable for flowing radially inward of the primary air flow path (Roberge, Fig 1) to the turbine components requiring cooling in Duesler (Duesler, Fig 1), thereby also cooling the compressor discharge diffuser (108, Roberge).
Regarding claim 9, Duesler in view of Roberge, Erno, and Schwarz teaches all the limitations of the claimed invention as discussed above. Duesler further teaches oil as a lubrication fluid (Col.8 ll.57-61).


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duesler in view of Roberge, Erno, and Schwarz, and further in view of Appukkuttan 9945247.
Regarding claim 4, Duesler in view of Roberge, Erno, and Schwarz teaches all the limitations of the claimed invention as discussed above. Duesler further teaches said section includes a lubrication fluid inlet and a lubrication fluid outlet (required to pass lubrication fluid therethrough as per Col.3 ll.12-16).
Duesler in view of Roberge, Erno, and Schwarz, does not teach the lubrication fluid inlet and the lubrication fluid outlet are located at a level of the same radial end of said vane as the pressurized air inlet and the pressurized air outlet of the duct.
However, as discussed above, Erno further teaches the pressurized air inlet and pressurized air outlet are located at the same radially inner end of the vane(s) (Figs 2-7).
And as discussed above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the duct(s) and inlet/outlet of the heat exchanging vane of Erno for the heat exchanging vane of Duesler in view of Roberge, Erno, and Schwarz in order to provide a high-efficiency heat exchanger in the vane (Erno, Col.9 l.30 - Col.10 l.2).
Duesler in view of Roberge, Erno, and Schwarz, does not teach the lubrication fluid inlet and the lubrication fluid outlet are located at a level of the same radially inner end of said vane.
However, Appukkuttan teaches a gas turbine engine (10) with a flow straightener (incl.31 and 42, 44) comprising circumferentially spaced vanes (Figs 1 and 5) in a bypass flow path (13); a pressurized air circuit (incl. 104,114 or 204) and a lubrication fluid circuit (132, 232; Col.4 ll.8-13; Col.4 l.64 - Col.5 l.4) passing through at least one of the vanes of the straightener (Figs 3-5; Col.5 ll.13-22, 64-end), wherein a lubrication fluid inlet and a lubrication fluid outlet are located at a level of the radially inner end of said vane(s) (Fig 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nondescript lubrication lines of Duesler in view of Roberge, Erno, and Schwarz, to have lubrication inlet and outlet at the same radial inner end of the vane(s) as per Appukkuttan, in order to pass the lubrication through the vane in a loop, for heat exchange purposes over the entire vane(s) (including vane roots/radial-inner-ends) and because lubrication circuits in gas turbine engine are substantially closed-loop systems (Appukkuttan, Col.4 ll.4-45).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duesler in view of Roberge, Erno, and Schwarz, and further in view of Narasimharao 10316681.
Regarding claim 6, Duesler in view of Roberge, Erno, and Schwarz teaches all the limitations of the claimed invention as discussed above. Duesler in view of Roberge, Erno, and Schwarz, does not teach said at least one component of the turbine engine is a low-pressure shaft of the turbine engine.  
However, Narasimharao teaches using pressurized air (182) bled from a compressor (122, 124) to cool a low-pressure shaft of the turbine engine (in wheel space 184; Col.4 l.62 - Col.5 l.5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the pressurized cooled air of Duesler in view of Roberge, Erno, and Schwarz to cool the low pressure shaft as taught by Narasimharao because Narasimharao teaches that “hot pressurized combustion gases 166 that are channeled through LP turbine rotor blades and stator vanes 174 and 172 have a tendency to fill LP turbine wheelspace 184 resulting in overheating LP turbine disks 202…[and] [b]leed air flow 182 [can be] supplied…to LP turbine wheelspace 184 [to] preven[t] combustion gases 166 from being ingested into turbine wheelspace 184 and also for cooling LP turbine disks 202” (Narasimharao, Col.4 l.62 - Col.5 l.5).
 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duesler in view of Roberge, Erno, and Schwarz, and further in view of Suciu 10337406.
Regarding claim 7, Duesler in view of Roberge, Erno, and Schwarz teaches all the limitations of the claimed invention as discussed above. Duesler in view of Roberge, Erno, and Schwarz, does not teach said at least one component is a lubrication oil pressurization enclosure.  
However, Suciu teaches that pressurized air from a compressor that is cooled in a heat exchanger (140) may be suitable for use as buffer air around lubrication oil pressurization enclosure (bearing chamber 38; Fig 15; Col.8 ll.22-29).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the pressurized cooled air of Duesler in view of Roberge, Erno, and Schwarz as buffer air for a bearing compartment as taught by Suciu because Suciu teaches such air being suitable for “maintain[ing] a positive differential pressure across seals in the bearing compartment 38 to facilitate a pneumatic pressure barrier to prevent undesired oil leakage therefrom” (Suciu, Col.8 ll.22-29).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duesler in view of Roberge, Erno, and Schwarz, and further in view of Seed 4844689.
Regarding claim 8, Duesler in view of Roberge, Erno, and Schwarz teaches all the limitations of the claimed invention as discussed above. Duesler further teaches a reduction gear (13) which is arranged between the low-pressure shaft (34) and a fan (12) of the turbine engine.
Duesler in view of Roberge, Erno, and Schwarz as discussed so far, does not teach said at least one component is the reduction gear.
However, Seed teaches that pressurized air bled from a compressor (40) of a turbine engine (10) may be used to cool gears of a turbine engine (Col.3 ll.1-8). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the pressurized cooled air of Duesler in view of Roberge, Erno, and Schwarz to cool the gears as taught by Seed because Seed teaches such air being suitable for “cooling of the…gears of the gas turbine engine” (Seed, Col.3 ll.1-8).



Response to Arguments
Applicants arguments filed 11 April 2022 have been carefully considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection, necessitated by Applicant’s Amendment. However, to the extent possible, Applicant’s arguments were addressed in the rejections above at the relevant locations. 

Potentially Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but may be allowable if rewritten in independent form to address all formal issues, address all 112 issues, and include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 1000-1600 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741